Lewis, J.,
concurring:
The question presented for our decision in this case, is this, whether a judgment, that a bill in chancery is bad in substance, can be pleaded in bar to a good bill for the same cause of action. The district court held that the first bill filed was bad, in this, that the bill did not state facts sufficient to constitute a cause of action. "Whether the bill was good or bad, is a question we can not consider. The district court adjudged it bad — which judgment is in full force. This court is bound by that judgment, as no appeal has been taken therefrom.
I am of opinion that the new bill filed is good; and if the facts stated are true, the plaintiff is entitled to the relief prayed; and for the purposes of this case, in this court, these points may be conceded. In the case of Gillman v. Rives, 10 Pet. 298, the very point is decided as to an action *329of law, to wit: that a judgment on general demurrer, that the declaration is bad in substance, can never be pleaded in bar to a good declaration for the same cause of action, for the reason that it is in no sense a judgment upon the merits. The same doctrine is very strongly laid down in Gould’s Pleadings, chap. 9, secs. 42-47; and see sec.- 45, where the rule is thus stated: “If the plaintiff fails in his first action, from the omission of an essential allegation in his declaration, which allegation is supplied in the second, the judgment is no bar to the second, although both actions were brought to enforce the same right.”
These authorities settle the question as to an action of law: In Perine v. Dunn, 4 Johns. Ch. 140, the rule is thus laid down: “A bill regularly dismissed upon the merits, without any direction that it be without prejudice, may be pleaded in bar of a new bill for the same matter.” The same point is decided in Holmes v. Remsen, 7 Johns. Ch. 286. Was the bill in this case dismissed upon the merits ? Bou-vier says, that a defense upon the merits is one that rests upon the justice of the cause, and not upon technical grounds.
The supreme court of California, whose decisions are of much weight in this territory from the fact that our practice act is almost an exact copy of theirs, lays down the rule thus: “A judgment upon demurrer is not always a bar to a subsequent action, but only when it determines the whole merits of the case.” (Robinson v. Howard, 5 Cal. 428.) I can see no reason for applying any different rule as to the point in question to a bill in chancery, than is applicable to a declaration at law.
The demurrer in the case at bar raised the question whether the complainant had made a case upon the face of his bill, and the court held he had not. He now discloses a good case in his bill. He sets out additional facts.
The merits of the case have not been passed on by the court. I conclude, then, that the judgment of the district court on demurrer is not a good plea in bar to the bill in the case before us. Hence, I concur with this court in holding that the judgment of the court below should be reversed.